Name: Commission Decision of 18 December 2006 authorising Romania to postpone the application of certain provisions of Council Directive 2002/53/EC with regard to the marketing of seed of certain varieties of agricultural plant species (notified under document number C(2006) 6568) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  marketing;  means of agricultural production;  Europe;  European construction
 Date Published: 2007-08-24; 2007-02-06

 6.2.2007 EN Official Journal of the European Union L 32/167 COMMISSION DECISION of 18 December 2006 authorising Romania to postpone the application of certain provisions of Council Directive 2002/53/EC with regard to the marketing of seed of certain varieties of agricultural plant species (notified under document number C(2006) 6568) (Text with EEA relevance) (2007/69/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty of Accession of Bulgaria and Romania, and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Whereas: (1) Pursuant to Article 42 of the Act of Accession, the Commission may adopt transitional measures if these transitional measures are necessary to facilitate the transition from the existing regime in Bulgaria and Romania to that resulting from the application of the Community veterinary and phytosanitary rules. Those rules include the rules in respect of the marketing of seed. (2) Council Directive 2002/53/EC of 13 June 2002 on the common catalogue of varieties of agricultural plant species (1) provides that seed of varieties of agricultural plant species covered by the Directive 2002/53/EC as referred to in its Article 1(1) may be marketed only if the requirements of Articles 4(1), 7 and 11 of this Directive have been met. (3) Marketing of seed of certain varieties would have to be banned in Romania from the date of accession, unless a derogation from those provisions is granted. (4) In order to enable Romania to take and to implement the measures necessary to ensure that the varieties in question have been accepted in accordance with the principles of the Community system, it should be allowed to postpone for a period of three years following the date of accession, the application of Directive 2002/53/EC with regard to the marketing in its territory of seed of the varieties that are listed in its catalogue in accordance with principles other than those of that Directive and that are covered by the Romanian official request of 28 September 2006. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 By way of derogation from Articles 4(1), 7 and 11 of Directive 2002/53/EC Romania may postpone, for a period of three years following the date of accession, the application of that Directive with regard to the marketing in its territory of seed of the varieties listed in the Annex to this Decision. During that period, such seed shall only be marketed in the territory of Romania. Any label or document, official or otherwise, which is affixed to or accompanies the seed lot under the provisions of this Decision shall clearly indicate that the seed is intended to be marketed exclusively in the territory of Romania. Article 2 This Decision shall apply subject to and as from the date of the entry into force of the Treaty of Accession of Bulgaria and Romania. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 193, 20.7.2002, p. 1. Directive as last amended by Regulation (EC) No 1829/2003 of the European Parliament and of the Council (OJ L 268, 18.10.2003, p. 1). ANNEX Species/Variety Beta vulgaris L.  Sugar Beet Graf Beta vulgaris L.  Fodder Beet Lovrin 515 Lovrin 628 Dactylis glomerata L. Magda Marius (ant. Adrian) Ovidiu Poiana Regent Simina Festuca arundinacea Schreber Adela Vio Festuca pratensis Hudson PostÃ var TÃ ¢mpa Transilvan Festuca rubra L. Feruma MÃ gurele 23 (ant. Pastoral) Peisaj (ant. Tedi) Lolium multiflorum Lam. AncuÃ £a (ant. Anca) Iuliana (ant. Iulia) Lolium perenne L. Martarom (ant. Marta) MÃ gura Lolium x boucheanum Kunth CÃ tÃ lin Florin Phleum pratense L. Horia RarÃ u Tirom Poa pratensis L. Colina (ant. Fima) Lotus corniculatus L. Doru Nicol (ant. Nico) Oltim Lupinus albus L. Medi Medicago sativa L. Adin Alina Carina Cosmina Daniela (ant. Dana) Dorinela (ant. Dorina) Granat Magnat MÃ dÃ lina Opal (ant. Topaz) Sandra Satelit Sigma Tamas Pisum sativum L. Aurora Dorica (ant. Dora) Mona Vedea Trifolium alexandrinum L. Viorel Trifolium repens L. Carmencita (ant. Carmen) Carpatin Danitim MioriÃ £a Trifolium pratense L. Novac Rotrif (ant. Roza) SÃ tmÃ rean Vicia faba L. Montana Brassica napus L., var. napobrassica (L.) Rchb. Ana Maria Montana Arachis hypogaea L. Solar Venus Brassica napus L. partim. Diana Doina Perla Cannabis sativa L. Denise Diana Zenit Carthamus tinctorius L. CW1221 CW4440 Linum usitatissimum L. Ada Adria Alexin Alin Bazil Betalisa (ant. Elisa) CodruÃ £a Cosmin Cristina Ferdinand (ant. Carolina) Floriana Florinda Fluin Iunia 96 Louis LuncavÃ Ã £ (ant. Elena) Martin Monica Nineta Paula Radu RareÃ  Sabena Ã umuleu Vasilelin (ant. Iordan) Sinapis alba L. Alex Petrana Glycine max. (L.) Merrill Balkan Columna Daciana Danubiana Eugen Felix Granat (ant. Agat) Kiskun Daniela Onix Perla Proteinka RomÃ ¢nesc 99 Safir Stine 2250 Triumf Venera Avena sativa L. Jeremy MureÃ  Lovrin 1 Lovrin 27 Hordeum vulgare L.- 2 row barley Andreea Bogdana (ant. AvÃ ¢nt) Capriana Daciana HaÃ date (ant. Aura) Jubileu Kristal Laura Maria NS 525 NS 529 RomaniÃ £a Stindard Hordeum vulgare L.- 6 row barley Amical (ant. Adi) Andrei Compact Dana Liliana MÃ dÃ lin NS 313 Orizont Regal Univers Oryza sativa L. BrÃ ila DunÃ rea Elida Magic PolizeÃ ti 28 SperanÃ £a Zefir Secale cereale L. Suceveana Sorghum bicolor (L.) Moench Andrea Donaris Dorina F135ST Fundulea 21 Fundulea 32 Marina Regina Siret Sorghum sudanense (Piper) Stapf. Sabin Sorin Sorghum bicolor (L.) Moench x Sorghum sudanense (Piper) Stapf. Catinca (ant. Tinca) Fundulea 235 (ant. Tereza) x Triticosecale Witt. Gorun Haiduc Plai Silver Stil Trilstar Ã ¢ebea Triticum aestivum L.emend.Fiori et Paol. Albota Aniversar Apullum Ardeal 1 ArieÃ an Beti Boema Briana Ciprian Crina CriÃ ana Delabrad Dor Drobeta Dropia Dumbrava Eliana EsenÃ £ial Faur Flamura 85 Gabriela Gasparom Gruia IaÃ i 2 Kraljevica Kristina Ljiljana Lovrin 34 Mina Moldova 83 PÃ dureni (ant. Rubin) PKB RomanÃ §a Romulus Sonata SperanÃ £a SV99 Ã imnic 30 Trivale Turda 95 Turda 2000 VoroneÃ £ Triticum durum Desf. Condurum (ant. Condur) Grandur Pandur Zea mays L. Andreea Boris 5 BrateÃ  Campion Cera 6 Cera 9 Cera 10 Ciclon Dacic DÃ ¡ma Danubian (ant. Danubiu) F425M Falco Faur Fulger Fundulea 322 Fundulea 365 Fundulea 376 Fundulea 475M Fundulea 515 (ant. Premier) Fundulea 540 (ant. Granit) Fundulea 625 Generos GS307 GS308 Kiskun 4230 Kiskun 4255 Kiskun 4297 Kiskun 4344 Kiskun 4380 Kiskun Aliz Kiskun Blako Kiskun Cilike Kiskun Dori Kiskun Ermina Kiskun Galja Kiskun Gitta Kiskun Kristof Kiskun Natalie (ant. Natalie) Kiskun Nusi Kiskun Olika Kiskun Piros Kiskun Reni Kiskun Roy Kiskun Szoliani Kiskun Tamara Kiskun Vanda Kiskun Vivien Kiskun Xintia Klausen Krisztina Laurina Lorenca Lovrin 400 Milcov Mv Major Neptun NS300 NS355 NS540 NSSC420YU Octavian Oituz Olimpius (ant. Olimp) Olt Ozana (ant. Dana) Paltin Pamela Panciu Partizan Patria Podu Iloaiei 110 Rapid Rapsodia Rodna StaniÃ ¡a Star Szegedi SC 276 Szegedi SC 516 Turda 145 Turda 165 Turda 167 Turda 200 Turda 201 Turda Favorit Turda Mold 188 Turda Star Turda Super Turda SU181 Turda SU182 Turda SU210 ZP278 ZP335 ZP394 ZP409 ZP434 ZP471 ZP488 ZP684 Solanum tuberosum L. Alina Alize (ant. Amelia) Amicii Astral N Armonia Christian Claudiu Coval Cristela Dacia Dragomirna Dumbrava Eterna Frumoasa Harghita Ioana Loial Luiza Magic Mikel Milenium MoldoviÃ £a Nana Nativ Nemere Productiv Rapsodia Rasant Redsec Robusta Roclas Rozal Ruxandra (ant. Nicoleta) SperanÃ £a Star TÃ ¢mpa Tentant Timpuriu de BraÃ ov Transilvania